Exhibit 10.1

 

CO-PLACEMENT AGENCY AGREEMENT

 

February 6, 2014

 

Roth Capital Partners, LLC

24 Corporate Plaza

Newport Beach, CA  92660

 

Cowen and Company, LLC

599 Lexington Ave, 27th Floor

New York, NY  10022

 

Ladies and Gentlemen:

 

Uranium Resources, Inc., a Delaware corporation (the “Company”), proposes,
subject to the terms and conditions stated herein, to issue and sell, through
Roth Capital Partners, LLC (“Roth”) and Cowen and Company, LLC (“Cowen,” and
each of Roth and Cowen, a “Placement Agent” and together, the “Co-Placement
Agents”) as co-placement agents, up to 3,960,000 shares of the Company’s common
stock, par value $0.001 per share (the “Shares”) directly to various investors
(the “Investors”).

 

The Company and the Co-Placement Agents hereby confirm their agreement as
follows:

 

1.                                      Agreement to Act as Co-Placement
Agents.  On the basis of the representations, warranties and agreements of the
Company herein contained, and subject to all the terms and conditions of this
Agreement, the Co-Placement Agents shall serve as the exclusive placement agents
in connection with the issuance and sale by the Company of the Shares from the
Registration Statement (as defined in Section 2 below), with the terms of such
offering (the “Offering”) to be subject to market conditions and negotiations
between the Company, the Co-Placement Agents and the Investors.  Each Placement
Agent shall act on a best efforts basis and neither Placement Agent will
guarantee that it will be able to sell the Shares in the prospective Offering. 
As compensation for services rendered, on the Closing Date (as defined below),
the Company shall pay to the Co-Placement Agents an aggregate amount equal to 8%
of the gross proceeds received by the Company, which amount shall be paid 50% to
each Co-Placement Agent after the deduction from such commission of certain fees
and expenses of Roth incurred in connection with the Offering as provided in
Section 6(h) below.  The purchase price to the Investors for each Share is
US$2.60 (the “Offering Price”).  Roth may retain other brokers or dealers to act
as sub-agents on their behalf in connection with the Offering; provided,
however, to the extent that such other brokers or dealers are retained, the
commissions paid to such brokers or dealers shall reduce by equal amounts from
the compensation paid to each Co-Placement Agent, as set forth above.  The term
of the Co-Placement Agents’ exclusive engagement will be 30 days from the date
hereof (the “Exclusive Term”).  The Co-Placement Agents shall be entitled to
collect all fees earned through termination.

 

2.                                      Registration Statement and Final
Prospectus.  The Company has prepared and filed with the Securities and Exchange
Commission (the “Commission”) a registration statement on Form S-3 (File
No. 333-174845) under the Securities Act of 1933 (the “Securities Act”) and

 

1

--------------------------------------------------------------------------------


 

the rules and regulations (the “Rules and Regulations”) of the Commission
thereunder, and such amendments to such registration statement (including post
effective amendments) as may have been required to the date of this Agreement. 
Such registration statement, as amended (including any post effective
amendments), has been declared effective by the Commission.  Such registration
statement, as amended (including post effective amendments thereto), the
exhibits and any schedules thereto and the documents and information otherwise
deemed to be a part thereof or included therein by the Securities Act or
otherwise pursuant to the Rules and Regulations, is herein called the
“Registration Statement.”  If the Company has filed or files an abbreviated
registration statement pursuant to Rule 462(b) under the Securities Act (the
“Rule 462 Registration Statement”), then any reference herein to the term
Registration Statement shall include such Rule 462 Registration Statement.  The
Company will file with the Commission pursuant to Rule 424 under the Securities
Act a prospectus supplements relating to the Shares to the form of prospectus
included in the Registration Statement.  Such prospectus in the form in which it
appears in the Registration Statement is hereinafter called the “Base
Prospectus,” and the final prospectus supplement as filed, along with the Base
Prospectus, is hereinafter called the “Final Prospectus.”

 

For purposes of this Agreement, all references to the Registration Statement,
the Rule 462 Registration Statement, the Base Prospectus, the Final Prospectus,
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to its Interactive Data
Electronic Applications system.  All references in this Agreement to amendments
or supplements to the Registration Statement, the Rule 462 Registration
Statement, the Base Prospectus, or the Final Prospectus shall be deemed to mean
and include the subsequent filing of any document under the Securities Exchange
Act of 1934, as amended (the “Exchange Act”), that is deemed to be incorporated
therein by reference therein or otherwise deemed by the Rules and Regulations to
be a part thereof.

 

3.                                      Representations and Warranties Regarding
the Offering.

 

(a)                                 The Company represents and warrants to, and
agrees with, each Co-Placement Agent, as of the date hereof and as of the
Closing Date, except as otherwise indicated, as follows:

 

(i)                                     At each time of effectiveness, at the
date hereof and at the Closing Date, the Registration Statement and any
post-effective amendment thereto, complied or will comply in all material
respects with the requirements of the Securities Act and the Rules and
Regulations and did not and will not contain any untrue statement of a material
fact or omit to state a material fact required to be stated therein or necessary
to make the statements therein not misleading.  The Time of Sale Disclosure
Package (as defined below) as of the date hereof and at the Closing Date, and
the Final Prospectus, as amended or supplemented, at the time of filing pursuant
to Rule 424(b) under the Securities Act and at the Closing Date, did not and
will not contain any untrue statement of a material fact or omit to state a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances under which they were made, not
misleading.  The representations and warranties set forth in the two immediately
preceding sentences shall not apply to statements in or omissions from the
Registration Statement or any post-effective amendment thereto or the Final
Prospectus

 

2

--------------------------------------------------------------------------------


 

in reliance upon, and in conformity with, written information furnished to the
Company by each Placement Agent specifically for use in the preparation
thereof.  The Registration Statement contains all exhibits and schedules
required to be filed by the Securities Act or the Rules and Regulations.  No
order preventing or suspending the effectiveness or use of the Registration
Statement or the Final Prospectus is in effect and no proceedings for such
purpose have been instituted or are pending, or, to the Knowledge of the
Company, are contemplated or threatened by the Commission.  The term “Knowledge”
as used in this Agreement shall mean actual knowledge of the Company’s officers
after due and reasonable inquiry.

 

(ii)                                  The documents incorporated by reference in
the Registration Statement, the Time of Sale Disclosure Package and the Final
Prospectus, when they became effective or were filed with the Commission, as the
case may be, conformed in all material respects to the requirements of the
Securities Act or the Exchange Act, as applicable, were filed on a timely basis
with the Commission and none of such documents, when they were filed (or, if
amendments to such documents were filed, when such amendments were filed),
contained an untrue statement of a material fact or omitted to state a material
fact necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading.  Any further documents so filed and
incorporated by reference in the Registration Statement, the Time of Sale
Disclosure Package or the Final Prospectus, when such documents are filed with
the Commission, will conform in all material respects to the requirements of the
Exchange Act, and will not contain an untrue statement of a material fact or
omit to state a material fact necessary to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  As used
in this paragraph and elsewhere in this Agreement, “Time of Sale Disclosure
Package” means the Base Prospectus, the Final Prospectus most recently filed
with the Commission before the time of this Agreement, any subscription
agreement between the Company and the Investors, and any issuer free writing
prospectus as defined in Rule 433 of the Act (each, an “Issuer Free Writing
Prospectus”), if any, that the parties hereto shall hereafter expressly agree in
writing to treat as part of the Disclosure Package.

 

(iii)                               The financial statements of the Company,
together with the related notes, included or incorporated by reference in the
Registration Statement, the Time of Sale Disclosure Package and the Final
Prospectus comply in all material respects with the requirements of the
Securities Act and the Exchange Act and fairly present the financial condition
of the Company as of the dates indicated and the results of operations and
changes in cash flows for the periods therein specified in conformity with
generally accepted accounting principles consistently applied throughout the
periods involved; and the supporting schedules included in the Registration
Statement present fairly the information required to be stated therein.  No
other financial statements or schedules are required to be included in the
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus.  To the Company’s Knowledge, Hein & Associates LLP is an independent
public accounting firms with respect to the Company within the meaning of the
Securities Act and the Rules and Regulations.  The interactive data in
eXtensible Business Reporting Language included or incorporated by reference in
the Registration Statement, the Time of Sale Disclosure Package and the Final
Prospectus

 

3

--------------------------------------------------------------------------------


 

fairly presents the information called for in all material respects and has been
prepared in accordance with the Commission’s rules and guidelines applicable
thereto.

 

(iv)                              The Company had a reasonable basis for, and
made in good faith, each “forward-looking statement” (within the meaning of
Section 27A of the Act or Section 21E of the Exchange Act) contained or
incorporated by reference in the Registration Statement, the Time of Sale
Disclosure Package or the Final Prospectus.

 

(v)                                 All statistical or market-related data
included or incorporated by reference in the Registration Statement, the Time of
Sale Disclosure Package or the Final Prospectus are based on or derived from
sources that the Company reasonably believes to be reliable and accurate, and
the Company has obtained the written consent to the use of such data from such
sources, to the extent required.

 

(vi)                              There is no action pending to delist the
Common Shares from NASDAQ Capital Markets (“NASDAQ”), nor has the Company
received any notification that NASDAQ Capital Markets is currently contemplating
terminating such listing.  When issued, the Shares will be listed on NASDAQ
Capital Markets.

 

(vii)                                 The Shares have been or will be qualified
for sale under the securities laws of such jurisdictions (United States and
foreign) as the Co-Placement Agents determine, or are or will be exempt from the
qualification and broker-dealer requirements of such jurisdictions.

 

(viii)                              The Company has not taken, directly or
indirectly, any action that is designed to or that has constituted or that would
reasonably be expected to cause or result in the stabilization or manipulation
of the price of any security of the Company to facilitate the sale or resale of
the Shares.

 

(ix)                              The Company is not an “ineligible issuer,” as
defined in Rule 405 of the Securities Act.  Subject to Section 6(d) below, the
Company represents and warrants that it has not prepared or had prepared on its
behalf or used or referred to any Issuer Free Writing Prospectus in connection
with the Offering.  Subject to Section 6(d) below, the Company has not
distributed and the Company will not distribute, prior to the completion of the
distribution of the Shares, any offering material in connection with the
Offering other than subscription agreements between the Company and the
Investors and the Base Prospectus, the Final Prospectus, the Registration
Statement, and copies of the documents, if any, incorporated by reference
therein.

 

(x)                                 The Company is not and, after giving effect
to the offering and sale of the Shares, will not be an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended.

 

(b)                                 Any certificate signed by any officer of the
Company and delivered to each Placement Agent or to each Placement Agent’s
counsel shall be deemed a representation and warranty by the Company to each
Placement Agent as to the matters covered thereby.

 

4

--------------------------------------------------------------------------------


 

4.                                      Representations and Warranties Regarding
the Company.

 

(a)                                 The Company represents and warrants to and
agrees with, the Co-Placement Agents, except as set forth in the Registration
Statement, the Time of Sale Disclosure Package and the Final Prospectus, as
follows:

 

(i)                                     The Company and each of its subsidiaries
has been duly organized and is validly existing as a corporation or other entity
in good standing under the laws of its jurisdiction of incorporation or
organization. The Company and each of its subsidiaries has the corporate power
and authority to own its properties and conduct its business as currently being
carried on and as described in the Registration Statement, the Time of Sale
Disclosure Package and the Final Prospectus, and is duly qualified to do
business as a foreign corporation in good standing in each jurisdiction in which
it owns or leases real property or in which the conduct of its business makes
such qualification necessary and in which the failure to so qualify would have
or is reasonably likely to result in a material adverse effect upon the
business, properties, operations, condition (financial or otherwise) or results
of operations of the Company and its subsidiaries, taken as a whole, or in its
ability to perform its obligations under this Agreement (“Material Adverse
Effect”); provided that none of the following alone shall be deemed, in and of
itself, to constitute a Material Adverse Effect: (x) a change in the market
price or trading volume of the Company’s common stock or (y) changes in general
economic conditions or changes affecting the industry in which the Company
operates generally (as opposed to Company-specific changes) so long as such
changes do not have a materially disproportionate effect on the Company.

 

(ii)                                  The Company has the power and authority to
enter into this Agreement.  This Agreement has been duly authorized, executed
and delivered by the Company, and constitutes a valid, legal and binding
obligation of the Company, enforceable in accordance with its terms, except as
rights to indemnity hereunder may be limited by federal or state securities laws
and except as such enforceability may be limited by bankruptcy, insolvency,
reorganization or similar laws affecting the rights of creditors generally and
subject to general principles of equity.

 

(iii)                               The execution, delivery and performance of
this Agreement and the consummation of the transactions herein contemplated will
not (A) result in a breach or violation of any of the terms and provisions of,
or constitute a default under, any law, rule or regulation to which the Company
or any subsidiary is subject, or by which any property or asset of the Company
or any subsidiary is bound or affected, (B) conflict with, result in any
violation or breach of, or constitute a default (or an event that with notice or
lapse of time or both would become a default) under, or give to others any right
of termination, amendment, acceleration or cancellation (with or without notice,
lapse of time or both) of, any agreement, lease, credit facility, debt, note,
bond, mortgage, indenture or other instrument (the “Contracts”) or obligation or
other understanding to which the Company or any subsidiary is a party of by
which any property or asset of the Company or any subsidiary is bound or
affected, or (C) result in a breach or violation of any of the terms and
provisions of, or constitute a default under, the Company’s charter or bylaws,
except in the case of each of clauses (i) and (ii), such as would not have or

 

5

--------------------------------------------------------------------------------


 

reasonably be expected to result in a Material Adverse Effect.

 

(iv)                              All consents, approvals, orders,
authorizations and filings required on the part of the Company and its
subsidiaries in connection with the execution, delivery or performance of this
Agreement have been obtained or made, other than such consents, approvals,
orders and authorizations the failure of which to make or obtain is not
reasonably likely to result in a Material Adverse Effect.

 

(v)                                 All of the issued and outstanding shares of
capital stock of the Company are duly authorized and validly issued, fully paid
and nonassessable, and have been issued in compliance with all applicable
securities laws, and conform to the description thereof in the Registration
Statement, the Time of Sale Disclosure Package and the Final Prospectus.  Except
for the issuances of options, restricted stock units or restricted stock in the
ordinary course of business, since the respective dates as of which information
is provided in the Registration Statement, the Time of Sale Disclosure Package
or the Final Prospectus or otherwise as disclosed therein, the Company has not
entered into or granted any convertible or exchangeable securities, options,
warrants, agreements, contracts or other rights in existence to purchase or
acquire from the Company any shares of the capital stock of the Company.  The
Shares, when issued, will be duly authorized and validly issued, fully paid and
nonassessable, issued in compliance with all applicable securities laws, and
free of preemptive, registration or similar rights.

 

(vi)                              Except as described in the Registration
Statement, the Time of Sale Disclosure Package and the Final Prospectus, the
Company does not own, directly or indirectly, any capital stock or other
ownership interest in any partnership, corporation, business trust, limited
liability company, limited liability partnership, joint stock company, trust,
unincorporated association, joint venture or other entity.

 

(vii)                           Except for matters that would not, individually
or in the aggregate, have or reasonably be expected to result in a Material
Adverse Effect, (a) each of the Company and its subsidiaries has filed all
foreign, federal, state and local returns (as hereinafter defined) required to
be filed with taxing authorities prior to the date hereof or has duly obtained
extensions of time for the filing thereof, (b) each of the Company and its
subsidiaries has paid all taxes (as hereinafter defined) shown as due on such
returns that were filed and has paid all taxes imposed on or assessed against
the Company or such respective subsidiary, and (c) the provisions for taxes
payable, if any, shown on the financial statements filed with or as part of the
Registration Statement are sufficient for all accrued and unpaid taxes, whether
or not disputed, and for all periods to and including the dates of such
consolidated financial statements.  Except as disclosed in writing to each
Placement Agent, (i) no issues have been raised (and are currently pending) by
any taxing authority in connection with any of the returns or taxes asserted as
due from the Company or its subsidiaries, and (ii) no waivers of statutes of
limitation with respect to the returns or collection of taxes have been given by
or requested from the Company or its subsidiaries.  The term “taxes” mean all
federal, state, local, foreign, and other net income, gross income, gross
receipts, sales, use, ad valorem, transfer, franchise, profits, license, lease,
service, service use, withholding, payroll, employment, excise, severance,
stamp, occupation, premium, property, windfall profits, customs, duties or other
taxes,

 

6

--------------------------------------------------------------------------------


 

fees, assessments, or charges of any kind whatever, together with any interest
and any penalties, additions to tax, or additional amounts with respect
thereto.  The term “returns” means all returns, declarations, reports,
statements, and other documents required to be filed in respect to taxes.

 

(viii)                        Since the respective dates as of which information
is given in the Registration Statement, the Time of Sale Disclosure Package or
the Final Prospectus or otherwise disclosure therein, (a) neither the Company
nor any of its subsidiaries has incurred any material liabilities or
obligations, direct or contingent, or entered into any material transactions
other than in the ordinary course of business, (b) the Company has not declared
or paid any dividends or made any distribution of any kind with respect to its
capital stock; (c) there has not been any change in the capital stock of the
Company or any of its subsidiaries (other than a change in the number of
outstanding shares of Common Stock due to the issuance of shares upon the
exercise of outstanding options or warrants or the issuance of restricted stock
awards or restricted stock units under the Company’s existing stock awards plan,
or any new grants thereof in the ordinary course of business), (d) there has not
been any material change in the Company’s long-term or short-term debt, and
(e) there has not been the occurrence of any Material Adverse Effect.

 

(ix)                              There is not pending or, to the Knowledge of
the Company, threatened, any action, suit or proceeding to which the Company or
any of its subsidiaries is a party or of which any property or assets of the
Company is the subject before or by any court or governmental agency, authority
or body, or any arbitrator or mediator, which is reasonably likely to result in
a Material Adverse Effect.

 

(x)                                 The Company and each of its subsidiaries
holds, and is in compliance with, all franchises, grants, authorizations,
licenses, permits, easements, consents, certificates and orders (“Permits”) of
any governmental or self-regulatory agency, authority or body required for the
conduct of its business, and all such Permits are in full force and effect, in
each case except where the failure to hold, or comply with, any of them is not
reasonably likely to result in a Material Adverse Effect.

 

(xi)                              The Company and its subsidiaries have good and
valid title to all property (whether real or personal) described in the
Registration Statement, the Time of Sale Disclosure Package and the Final
Prospectus as being owned by them that are material to the business of the
Company, in each case free and clear of all liens, claims, security interests,
other encumbrances or defects, except those that are not reasonably likely to
result in a Material Adverse Effect.  The property held under lease by the
Company and its subsidiaries is held by them under valid, subsisting and
enforceable leases with only such exceptions with respect to any particular
lease as do not interfere in any material respect with the conduct of the
business of the Company or its subsidiaries or which would not reasonably be
expected to have a Material Adverse Effect.

 

(xii)                           The Company and each of its subsidiaries owns or
possesses or has valid right to use all patents, patent applications,
trademarks, service marks, trade names, trademark registrations, service mark
registrations, copyrights, licenses, inventions, trade secrets and similar
rights (“Intellectual Property”) necessary for the conduct of the

 

7

--------------------------------------------------------------------------------


 

business of the Company and its subsidiaries as currently carried on and as
described in the Registration Statement, the Time of Sale Disclosure Package and
the Final Prospectus.  To the Knowledge of the Company, no action or use by the
Company or any of its subsidiaries will involve or give rise to any infringement
of, or license or similar fees for, any Intellectual Property of others, except
where such action, use, license or fee is not reasonably likely to result in a
Material Adverse Effect.  Neither the Company nor any of its subsidiaries has
received any notice alleging any such infringement or fee.

 

(xiii)                        The Company and each of its subsidiaries has
complied with, is not in violation of, and has not received any notice of
violation relating to any law, rule or regulation relating to the conduct of its
business, or the ownership or operation of its property and assets, including,
without limitation, (A) the Currency and Foreign Transactions Reporting Act of
1970, as amended, or any money laundering laws, rules or regulations, (B) any
laws, rules or regulations related to health, safety or the environment,
including those relating to the regulation of hazardous substances, (C) the
Sarbanes-Oxley Act and the rules and regulations of the Commission thereunder,
(D) the Foreign Corrupt Practices Act of 1977 and the rules and regulations
thereunder, and (E) the Employment Retirement Income Security Act of 1974 and
the rules and regulations thereunder, in each case except where the failure to
be in compliance is not reasonably likely to result in a Material Adverse
Effect.

 

(xiv)                       Neither the Company nor any of its subsidiaries nor,
to the Knowledge of the Company, any director, officer, employee,
representative, agent or affiliate of the Company or any of its subsidiaries is
currently subject to any U.S. sanctions administered by the Office of Foreign
Assets Control of the U.S. Treasury Department (“OFAC”); and the Company will
not directly or indirectly use the proceeds of the Offering of the Shares
contemplated hereby, or lend, contribute or otherwise make available such
proceeds to any person or entity, for the purpose of financing the activities of
any person currently subject to any U.S. sanctions administered by OFAC.

 

(xv)                          The Company and each of its subsidiaries carries,
or is covered by, insurance in such amounts and covering such risks as is
adequate for the conduct of its business and the value of its properties and as
is customary for companies engaged in similar businesses in similar industries.

 

(xvi)                       No labor dispute with the employees of the Company
or any of its subsidiaries exists or, to the Knowledge of the Company, is
imminent that is reasonably likely to result in a Material Adverse Effect.

 

(xvii)                    Neither the Company nor any of its subsidiaries is in
violation, breach or default under its certificate of incorporation, bylaws or
other equivalent organizational or governing documents, except where the
violation is not reasonably likely to result in a Material Adverse Effect.

 

(xviii)                 Neither the Company, its subsidiaries nor, to its
Knowledge, any other party is in violation, breach or default of any Contract
that is reasonably likely to result in a Material Adverse Effect.

 

8

--------------------------------------------------------------------------------


 

(xix)                       No supplier, customer, distributor or sales agent of
the Company has notified the Company that it intends to discontinue or decrease
the rate of business done with the Company, except where such decrease is not
reasonably likely to result in a Material Adverse Effect.

 

(xx)                          There are no claims, payments, issuances,
arrangements or understandings for services in the nature of a finder’s,
consulting or origination fee with respect to the introduction of the Company to
either Placement Agent or the sale of the Shares hereunder or any other
arrangements, agreements, understandings, payments or issuances with respect to
the Company that may affect the Co-Placement Agents’ compensation, as determined
by FINRA.

 

(xxi)                       Except as disclosed to each Placement Agent in
writing, the Company has not made any direct or indirect payments (in cash,
securities or otherwise) to (i) any person, as a finder’s fee, investing fee or
otherwise, in consideration of such person raising capital for the Company or
introducing to the Company persons who provided capital to the Company, (ii) any
FINRA member, or (iii) any person or entity that has any direct or indirect
affiliation or association with any FINRA member within the 12-month period
prior to the date on which the Registration Statement was filed with the
Commission (“Filing Date”) or thereafter.

 

(xxii)                    To the Company’s Knowledge, no (i) officer or director
of the Company or its subsidiaries, (ii) owner of 5% or more of the Company’s
unregistered securities or that of its subsidiaries or (iii) owner of any amount
of the Company’s unregistered securities acquired within the 180-day period
prior to the Filing Date, has any direct or indirect affiliation or association
with any FINRA member.  The Company will advise each Placement Agent and their
respective counsel if it becomes aware that any officer, director or stockholder
of the Company or its subsidiaries is or becomes an affiliate or associated
person of a FINRA member participating in the Offering.

 

(xxiii)                 Other than the Co-Placement Agents, no person has the
right to act as a placement agent, underwriter or as a financial advisor in
connection with the sale of the Shares contemplated hereby.

 

9

--------------------------------------------------------------------------------


 

5.                                      Closing and Settlement.  Subject to the
terms and conditions hereof, payment of the purchase price for, and delivery of,
the Shares shall be made at one or more closings (each a “Closing” and the date
on which each Closing occurs, a “Closing Date”) at the offices of Roth Capital
Partners, LLC (or at such other place as shall be agreed upon by Roth and the
Company), the first such Closing to take place at                   , Pacific
Daylight time, on February 12, 2014 (unless another time shall be agreed to by
and among Roth and the Company).  Payment of the purchase price at each Closing
shall be made by the Investors directly to the Company by Federal Funds wire
transfer, against delivery of such Shares (through the DWAC facilities of the
Depository Trust Company), and such Shares shall be registered in such name or
names and shall be in such denominations, as each Placement Agent may request
and as set forth in the applicable subscription agreement executed by each
Investor, the form of which is attached hereto as Schedule I.

 

6.                                      Covenants.  The Company covenants and
agrees with the Co-Placement Agents as follows:

 

(a)                                 During the period beginning on the date
hereof and ending on the later of the Closing Date or such date as determined by
Roth, the Final Prospectus is no longer required by law to be delivered in
connection with sales by an underwriter or dealer (the “Prospectus Delivery
Period”), prior to amending or supplementing the Registration Statement,
including any Rule 462 Registration Statement, the Time of Sale Disclosure
Package or the Final Prospectus, the Company shall furnish to each Placement
Agent for review and comment a copy of each such proposed amendment or
supplement, and the Company shall not file any such proposed amendment or
supplement to which Roth reasonably objects.

 

(b)                                 From the date of this Agreement until the
end of the Prospectus Delivery Period, the Company shall promptly advise the
Co-Placement Agent in writing (A) of the receipt of any comments of, or requests
for additional or supplemental information from, the Commission, (B) of the time
and date of any filing of any post-effective amendment to the Registration
Statement or any amendment or supplement to the Time of Sale Disclosure Package
or the Final Prospectus, (C) of the time and date that any post-effective
amendment to the Registration Statement becomes effective and (D) of the
issuance by the Commission of any stop order suspending the effectiveness of the
Registration Statement or of any order preventing or suspending its use or the
use of the Time of Sale Disclosure Package, or of any proceedings to remove,
suspend or terminate from listing or quotation the Common Stock from any
securities exchange upon which it is listed for trading or included or
designated for quotation, or of the threatening or initiation of any proceedings
for any of such purposes.  If the Commission shall enter any such stop order at
any time during the Prospectus Delivery Period, the Company will use its
reasonable efforts to obtain the lifting of such order at the earliest possible
moment.  Additionally, the Company agrees that it shall comply with the
provisions of Rules 424(b), 430A and 430B, as applicable, under the Securities
Act and will use its reasonable efforts to confirm that any filings made by the
Company under Rule 424(b) or Rule 433 were received in a timely manner by the
Commission (without reliance on Rule 424(b)(8) or Rule 164(b) of the Securities
Act).

 

(c)                                  During the Prospectus Delivery Period, the
Company will comply with all requirements imposed upon it by the Securities Act,
as now and hereafter amended, and by the

 

10

--------------------------------------------------------------------------------


 

Rules and Regulations, as from time to time in force, and by the Exchange Act,
as now and hereafter amended, so far as necessary to permit the continuance of
sales of or dealings in the Shares as contemplated by the provisions hereof, the
Registration Statement, the Time of Sale Disclosure Package and the Final
Prospectus.  If during such period any event occurs the result of which the
Final Prospectus would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances then existing, not misleading, or if during such period it is
necessary or appropriate in the opinion of the Company or its counsel or either
Placement Agent or their respective counsel to amend the Registration Statement
or supplement the Final Prospectus to comply with the Securities Act, the
Company will promptly notify each Placement Agent and will amend the
Registration Statement or supplement the Final Prospectus so as to correct such
statement or omission or effect such compliance.

 

(d)                                 The Company covenants that it will not,
unless it obtains the prior written consent of Roth, make any offer relating to
the Securities that would constitute an Issuer Free Writing Prospectus or that
would otherwise constitute a “free writing prospectus” (as defined in Rule 405
of the Act) required to be filed by the Company with the Commission or retained
by the Company under Rule 433 of the Act.  In the event that Roth expressly
consent in writing to any such free writing prospectus (a “Permitted Free
Writing Prospectus”), the Company covenants that it shall (i) treat each
Permitted Free Writing Prospectus as an Issuer Free Writing Prospectus, and
(ii) comply with the requirements of Rule 164 and 433 of the Act applicable to
such Permitted Free Writing Prospectus, including in respect of timely filing
with the Commission, legending and record keeping.

 

(e)                                  The Company will furnish to the
Co-Placement Agents and counsel for each Placement Agent copies of the
Registration Statement, the Final Prospectus and all amendments and supplements
to such documents, in each case as soon as available and in such quantities as
each Placement Agent may from time to time reasonably request.

 

(f)                                   The Company will make generally available
to its security holders as soon as practicable, but in any event not later than
15 months after the end of the Company’s current fiscal quarter, an earnings
statement (which need not be audited) covering a 12-month period that shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158 of
the Rules and Regulations.

 

(g)                                  The Company will not take, directly or
indirectly, during the Prospectus Delivery Period, any action designed to or
which might reasonably be expected to cause or result in, or that has
constituted, the stabilization or manipulation of the price of any security of
the Company to facilitate the sale or resale of the Shares.

 

(h)                                 The Company, whether or not the transactions
contemplated hereunder are consummated or this Agreement is terminated, will pay
or cause to be paid (A) all expenses (including transfer taxes allocated to the
respective transferees) incurred in connection with the delivery of the Shares,
(B) all expenses and fees (including, without limitation, fees and expenses of
the Company’s counsel) in connection with the preparation, printing, filing,
delivery, and shipping of the Registration Statement (including the financial
statements therein and all amendments, schedules, and exhibits thereto), the
Shares, the Time of Sale Disclosure Package,

 

11

--------------------------------------------------------------------------------


 

the Final Prospectus, any Issuer Free Writing Prospectus and any amendment
thereof or supplement thereto, (C) all reasonable filing fees and reasonable
fees and disbursements of Roth’s counsel incurred in connection with the
qualification of the Shares for offering and sale by Roth or by dealers under
the securities or blue sky laws of the states and other jurisdictions that Roth
shall designate, (D) the fees and expenses of any transfer agent or registrar,
(E) listing fees, if any, and (F) all other costs and expenses incident to the
performance of its obligations hereunder that are not otherwise specifically
provided for herein.

 

(i)                                     The Company will not issue or sell any
Common Stock or other equity or equity-linked securities (other than under
existing stock option plans) during the Exclusive Term at less than the Offering
Price or equivalent.

 

7.                                      Conditions each Co-Placement Agents’
Obligations.  The obligations of each Placement Agent hereunder are subject to
the accuracy, as of the date hereof and at the applicable Closing Date (as if
made at the Closing Date), of and compliance with all representations,
warranties and agreements of the Company contained herein, the performance by
the Company of its obligations hereunder and the following additional
conditions:

 

(a)                                 If filing of the Final Prospectus, or any
amendment or supplement thereto, is required under the Securities Act or the
Rules and Regulations, the Company shall have filed the Final Prospectus (or
such amendment or supplement) with the Commission in the manner and within the
time period so required (without reliance on Rule 424(b)(8) or Rule 164(b) under
the Securities Act); the Registration Statement shall remain effective; no stop
order suspending the effectiveness of the Registration Statement or any part
thereof, any Rule 462 Registration Statement, or any amendment thereof, nor
suspending or preventing the use of the Time of Sale Disclosure Package or the
Final Prospectus shall have been issued; no proceedings for the issuance of such
an order shall have been initiated or threatened; any request of the Commission
for additional information (to be included in the Registration Statement, the
Time of Sale Disclosure Package, the Final Prospectus, or otherwise) shall have
been complied with to Roth’s satisfaction.

 

(b)                                 Either Co-Placement Agent shall not have
reasonably determined and advised the Company that the Registration Statement,
the Time of Sale Disclosure Package or the Final Prospectus, or any amendment
thereof or supplement thereto, contains an untrue statement of fact which, in
such Placement Agent’s reasonable opinion, is material, or omits to state a fact
which, in such Placement Agent’s reasonable opinion, is material and is required
to be stated therein or necessary to make the statements therein not misleading.

 

(c)                                  On the applicable Closing Date, there shall
have been furnished to the Co-Placement Agents the opinion and negative
assurance letters of counsel for the Company, dated the applicable Closing Date
and addressed to the Co-Placement Agents, in form and substance reasonably
satisfactory to Roth and in form substantially to the forms previously
circulated to Roth.

 

(d)                                 The Co-Placement Agents shall have received
a letter from Hein & Associates LLP, on the applicable Closing Date addressed to
the Co-Placement Agents, confirming that they are independent public accountants
within the meaning of the Securities Act

 

12

--------------------------------------------------------------------------------


 

and are in compliance with the applicable requirements relating to the
qualifications of accountants under Rule 2-01 of Regulation S-X of the
Commission, and confirming, as of the date of each such letter (or, with respect
to matters involving changes or developments since the respective dates as of
which specified financial information is given in the Time of Sale Disclosure
Package, as of a date not more than five days prior to the date of such letter),
the conclusions and findings of said firms with respect to the financial
information, including any financial information contained in Exchange Act
Reports filed by the Company, and other matters required by Roth.

 

(e)                                  On the applicable Closing Date, there shall
have been furnished to the Co-Placement Agents a certificate, dated the
applicable Closing Date and addressed to the Co-Placement Agents, signed by the
chief executive officer and the chief financial officer of the Company, in their
capacity as officers of the Company, to the effect that:

 

(i)                                     The representations and warranties of
the Company in this Agreement are true and correct, in all material respects, as
if made at and as of the applicable Closing Date, and the Company has complied
with all the agreements and satisfied all the conditions on its part to be
performed or satisfied at or prior to the applicable Closing Date;

 

(ii)                                  No stop order or other order
(A) suspending the effectiveness of the Registration Statement or any part
thereof or any amendment thereof, (B) suspending the qualification of the Shares
for offering or sale, or (C) suspending or preventing the use of the Time of
Sale Disclosure Package or the Final Prospectus has been issued, and no
proceeding for that purpose has been instituted or, to their Knowledge, is
contemplated by the Commission or any state or regulatory body; and

 

(iii)                               There has been no occurrence of any event
resulting or reasonably likely to result in a Material Adverse Effect during the
period from and after the date of this Agreement and prior to the applicable
Closing Date.

 

(f)                                   The Common Stock shall be registered under
the Exchange Act and shall be listed on NASDAQ Capital Markets, and the Company
shall not have taken any action designed to terminate, or likely to have the
effect of terminating, the registration of the Common Stock under the Exchange
Act or delisting or suspending from trading the Common Stock from NASDAQ Capital
Markets, nor shall the Company have received any information suggesting that the
Commission is contemplating terminating such registration or listing.

 

(g)                                  The Company shall have furnished to the
Co-Placement Agents and counsel for the Co-Placement Agents such additional
documents, certificates and evidence as the Co-Placement Agents or counsel for
the Co-Placement Agents may have reasonably requested.

 

If any condition specified in this Section 7 shall not have been fulfilled when
and as required to be fulfilled, this Agreement may be terminated by Roth by
notice to the Company at any time at or prior to the applicable Closing Date and
such termination shall be without liability of any party to any other party,
except that Section 1(b), Section 6(h), Section 8 and Section 9 shall survive
any such termination and remain in full force and effect.

 

13

--------------------------------------------------------------------------------


 

8.                                      Indemnification and Contribution.

 

(a)                                 The Company agrees to indemnify, defend and
hold harmless each Co-Placement Agent, its affiliates, directors and officers
and employees, and each person, if any, who controls such Co-Placement Agent
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act, from and against any losses, claims, damages or liabilities to
which such Co-Placement Agent or such person may become subject, under the
Securities Act or otherwise (including in settlement of any litigation if such
settlement is effected with the written consent of the Company), insofar as such
losses, claims, damages or liabilities (or actions in respect thereof) arise out
of or are based upon (i) an untrue statement or alleged untrue statement of a
material fact contained in the Registration Statement, including the information
deemed to be a part of the Registration Statement at the time of effectiveness
and at any subsequent time pursuant to Rules 430A and 430B of the Rules and
Regulations, the Time of Sale Disclosure Package, the Final Prospectus, or any
amendment or supplement thereto (including any documents filed under the
Exchange Act and deemed to be incorporated by reference into the Registration
Statement or the Final Prospectus), or any Issuer Free Writing Prospectus or in
any materials or information provided to Investors by, or with the written
approval of, the Company in connection with the marketing of the Offering of the
Shares, including any roadshow or investor presentations (whether in person or
electronically) (“Marketing Materials”), or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein, in light of the
circumstances under which they were made, not misleading, (ii) in whole or in
part, any inaccuracy in the representations and warranties of the Company
contained herein, or (iii) in whole or in part, any failure of the Company to
perform its obligations hereunder or under law, and will reimburse Such
Co-Placement Agent for any legal or other expenses reasonably incurred by it in
connection with evaluating, investigating or defending against such loss, claim,
damage, liability or action; provided, however, that the Company shall not be
liable in any such case to the extent that any such loss, claim, damage,
liability or action arises out of or is based upon an untrue statement or
alleged untrue statement or omission or alleged omission made in the
Registration Statement, the Time of Sale Disclosure Package, the Final
Prospectus, or any amendment or supplement thereto, any Issuer Free Writing
Prospectus or any Marketing Materials, in reliance upon and in conformity with
written information furnished to the Company by Such Co-Placement Agent
specifically for use in the preparation thereof.

 

(b)                                 Each Placement Agent, severally and not
jointly with the other Co-Placement Agent, will indemnify and hold harmless the
Company, its affiliates, directors, officers and employees, and each person, if
any, who controls the Company within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act, from and against any losses, claims,
damages or liabilities to which the Company may become subject, under the
Securities Act or otherwise (including in settlement of any litigation, if such
settlement is effected with the written consent of such Co-Placement Agent),
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon an untrue statement or alleged untrue
statement of a material fact contained in the Registration Statement, the Time
of Sale Disclosure Package, the Final Prospectus, or any amendment or supplement
thereto, any Issuer Free Writing Prospectus or any Marketing Materials, or arise
out of or are based upon the omission or alleged omission to state therein a
material fact required to be stated therein or necessary to make the statements
therein not misleading, in each case to the extent, but

 

14

--------------------------------------------------------------------------------


 

only to the extent, that such untrue statement or alleged untrue statement or
omission or alleged omission was made in the Registration Statement, the Time of
Sale Disclosure Package, the Final Prospectus, or any amendment or supplement
thereto, any Issuer Free Writing Prospectus or any Marketing Materials, in
reliance upon and in conformity with written information furnished to the
Company by Such Co-Placement Agent specifically for use in the preparation
thereof, and will reimburse the Company for any legal or other expenses
reasonably incurred by the Company in connection with defending against any such
loss, claim, damage, liability or action.

 

(c)                                  Promptly after receipt by an indemnified
party under subsection (a) or (b), above of notice of the commencement of any
action, such indemnified party shall, if a claim in respect thereof is to be
made against the indemnifying party under such subsection, notify the
indemnifying party in writing of the commencement thereof; but the failure to
notify the indemnifying party shall not relieve the indemnifying party from any
liability that it may have to any indemnified party except to the extent such
indemnifying party has been materially prejudiced by such failure.  In case any
such action shall be brought against any indemnified party, and it shall notify
the indemnifying party of the commencement thereof, the indemnifying party shall
be entitled to participate in, and, to the extent that it shall wish, jointly
with any other indemnifying party similarly notified, to assume the defense
thereof, with counsel satisfactory to such indemnified party, and after notice
from the indemnifying party to such indemnified party of the indemnifying
party’s election so to assume the defense thereof, the indemnifying party shall
not be liable to such indemnified party under such subsection for any legal or
other expenses subsequently incurred by such indemnified party in connection
with the defense thereof other than reasonable costs of investigation; provided,
however, that if (i) the indemnified party has reasonably concluded (based on
advice of counsel) that there may be legal defenses available to it or other
indemnified parties that are different from or in addition to those available to
the indemnifying party, (ii) a conflict or potential conflict exists (based on
the reasonable advice of counsel to the indemnified party) between the
indemnified party and the indemnifying party (in which case the indemnifying
party will not have the right to direct the defense of such action on behalf of
the indemnified party), or (iii) the indemnifying party has not in fact employed
counsel reasonably satisfactory to the indemnified party to assume the defense
of such action within a reasonable time after receiving notice of the
commencement of the action, the indemnified party shall have the right to employ
a single counsel to represent it in any claim in respect of which indemnity may
be sought under subsection (a) or (b) of this Section 8, in which event the
reasonable and documented fees and expenses of such separate counsel shall be
borne by the indemnifying party or parties and reimbursed to the indemnified
party as incurred.

 

The indemnifying party under this Section 8 shall not be liable for any
settlement of any proceeding effected without its written consent, but if
settled with such consent or if there be a final judgment for the plaintiff, the
indemnifying party agrees to indemnify the indemnified party against any loss,
claim, damage, liability or expense by reason of such settlement or judgment. 
No indemnifying party shall, without the prior written consent of the
indemnified party, effect any settlement, compromise or consent to the entry of
judgment in any pending or threatened action, suit or proceeding in respect of
which any indemnified party is a party or could be named and indemnity was or
would be sought hereunder by such indemnified party, unless such settlement,
compromise or consent (a) includes an unconditional release of such indemnified
party from all liability for claims that are the subject matter of such action,
suit or

 

15

--------------------------------------------------------------------------------


 

proceeding and (b) does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of any indemnified party.

 

(d)                                 If the indemnification provided for in this
Section 8 is unavailable or insufficient to hold harmless an indemnified party
under subsection (a) or (b), above, then each indemnifying party shall
contribute to the amount paid or payable by such indemnified party as a result
of the losses, claims, damages or liabilities referred to in subsection (a) or
(b) above, (i) in such proportion as is appropriate to reflect the relative
benefits received by the Company, on the one hand, and the applicable Placement
Agent, on the other hand, from the Offering of the Shares or (ii) if the
allocation provided by clause (i) above is not permitted by applicable law, in
such proportion as is appropriate to reflect not only the relative benefits
referred to in clause (i) above but also the relative fault of the Company, on
the one hand, and the applicable Placement Agent, on the other hand, in
connection with the statements or omissions that resulted in such losses,
claims, damages or liabilities, as well as any other relevant equitable
considerations.  The relative benefits received by the Company, on the one hand,
and the applicable Placement Agent, on the other hand, shall be deemed to be in
the same proportion as the total net proceeds from the Offering (before
deducting expenses) received by the Company, and the total placement agent fees
received by the Co-Placement Agents, in each case as set forth on the cover
page of the Final Prospectus, bear to the aggregate offering price of the Shares
set forth on such cover.  The relative fault shall be determined by reference
to, among other things, whether the untrue or alleged untrue statement of a
material fact or the omission or alleged omission to state a material fact
relates to information supplied by the Company or the applicable Placement Agent
and the parties’ relevant intent, knowledge, access to information and
opportunity to correct or prevent such untrue statement or omission.  The
Company and each Placement Agent agree that it would not be just and equitable
if contributions pursuant to this subsection (d) were to be determined by pro
rata allocation or by any other method of allocation that does not take account
of the equitable considerations referred to in the first sentence of this
subsection (d).  The amount paid by an indemnified party as a result of the
losses, claims, damages or liabilities referred to in the first sentence of this
subsection (d) shall be deemed to include any legal or other expenses reasonably
incurred by such indemnified party in connection with investigating or defending
against any action or claim that is the subject of this subsection (d). 
Notwithstanding the provisions of this subsection (d), each Placement Agent
shall not be required to contribute any amount in excess of the amount of such
Placement Agent’s placement agent fees actually received by such Placement Agent
from the Offering of the Shares.  No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who was not guilty of such
fraudulent misrepresentation.

 

(e)                                  The obligations of the Company under this
Section 8 shall be in addition to any liability that the Company may otherwise
have and the benefits of such obligations shall extend, upon the same terms and
conditions, to each person, if any, who controls the applicable Placement Agent
within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act; and the obligations of the applicable Placement Agent under this
Section 8 shall be in addition to any liability that such Placement Agent may
otherwise have and the benefits of such obligations shall extend, upon the same
terms and conditions, to the Company, and its officers, directors and each
person who controls the Company within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act.

 

16

--------------------------------------------------------------------------------


 

(f)                                   For purposes of this Agreement, each
Placement Agent confirms, and the Company acknowledges, that there is no
information concerning such Placement Agent furnished in writing to the Company
by such Placement Agent specifically for preparation of or inclusion in the
Registration Statement, the Time of Sale Disclosure Package or the Final
Prospectus, other than the statements regarding such Placement Agent set forth
in the “Plan of Distribution” section of the Final Prospectus and Time of Sale
Disclosure Package, only insofar as such statement relate to the amount of
selling concession and related activities that may be undertaken by such
Placement Agent.

 

9.                                      Representations and Agreements to
Survive Delivery.  All representations, warranties, and agreements of the
Company herein or in certificates delivered pursuant hereto including, but not
limited to, the agreements of each Placement Agent and the Company contained in
Section 1(b), Section 6(h) and Section 8 hereof, shall remain operative and in
full force and effect regardless of any investigation made by or on behalf of
each Placement Agent or any controlling person thereof, or the Company or any of
its officers, directors, or controlling persons, and shall survive delivery of,
and payment for, the Shares to and by such Placement Agent hereunder.

 

10.                               Notices.  Except as otherwise provided herein,
all communications hereunder shall be in writing and, if to Roth, shall be
mailed, delivered or telecopied to Roth Capital Partners, LLC, 24 Corporate
Plaza, Newport Beach, CA, telecopy number: (949) 720-7227, Attention:  John
Dalfonsi; if to Cowen, 599 Lexington Ave, 27th Floor, New York, NY 10022  and if
to the Company, shall be mailed, delivered or telecopied to it at Uranium
Resources, Inc. 6950 S. Potomac St., Suite 300, Centennial, CO 80112, telecopy
number: (303) 531-0519, Attention: Chief Financial Officer; or in each case to
such other address as the person to be notified may have requested in writing. 
Any party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.

 

11.                               Persons Entitled to Benefit of Agreement. 
This Agreement shall inure to the benefit of and be binding upon the parties
hereto and their respective successors and assigns and the controlling persons,
officers and directors referred to in Section 8.  Nothing in this Agreement is
intended or shall be construed to give to any other person, firm or corporation
any legal or equitable remedy or claim under or in respect of this Agreement or
any provision herein contained.  The term “successors and assigns” as herein
used shall not include any purchaser, as such purchaser, of any of the Shares.

 

12.                               Absence of Fiduciary Relationship.  The
Company acknowledges and agrees that: (a) the Co-Placement Agents have been
retained solely to act as placement agents in connection with the sale of the
Shares and that no fiduciary, advisory or agency relationship between the
Company and each Placement Agent has been created in respect of any of the
transactions contemplated by this Agreement, irrespective of whether such
Placement Agent has advised or is advising the Company on other matters; (b) the
price and other terms of the Shares set forth in this Agreement were established
by the Co-Placement Agents and the Investors following discussions and
arms-length negotiations and the Company is capable of evaluating and
understanding and understands and accepts the terms, risks and conditions of the
transactions contemplated by this Agreement; (c) it has been advised that each
Placement Agent and its

 

17

--------------------------------------------------------------------------------


 

affiliates are engaged in a broad range of transactions that may involve
interests that differ from those of the Company and that neither Placement Agent
has any obligation to disclose such interest and transactions to the Company by
virtue of any fiduciary, advisory or agency relationship; (d) it has been
advised that each Placement Agent is acting, in respect of the transactions
contemplated by this Agreement, solely for the benefit of such Placement Agent,
and not on behalf of the Company or the other Placement Agent.

 

13.                               No Limitations.  Nothing in this Agreement
shall be construed to limit the ability of either Placement Agent or its
affiliates to (a) trade in the Company’s or any other company’s securities or
publish research on the Company or any other company, subject to applicable law,
or (b) pursue or engage in investment banking, financial advisory or other
business relationships with entities that may be engaged in or contemplate
engaging in, or acquiring or disposing of, businesses that are similar to or
competitive with the business of the Company.

 

14.                               Amendments and Waivers.  No supplement,
modification or waiver of this Agreement shall be binding unless executed in
writing by the party to be bound thereby.  The failure of a party to exercise
any right or remedy shall not be deemed or constitute a waiver of such right or
remedy in the future.  No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provision hereof
(regardless of whether similar), nor shall any such waiver be deemed or
constitute a continuing waiver unless otherwise expressly provided.

 

15.                               Partial Unenforceability.  The invalidity or
unenforceability of any section, paragraph, clause or provision of this
Agreement shall not affect the validity or enforceability of any other section,
paragraph, clause or provision.

 

16.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of New York.

 

17.                               Counterparts.  This Agreement may be executed
and delivered (including by facsimile transmission and electronic mail attaching
a portable document file (.pdf)) in one or more counterparts and, if executed
and delivered in more than one counterpart, the executed counterparts shall each
be deemed to be an original and all such counterparts shall together constitute
one and the same instrument.

 

***********************

 

18

--------------------------------------------------------------------------------


 

Please sign and return to the Company the enclosed duplicates of this letter
whereupon this letter will become a binding agreement between the Company, Roth
and Cowen in accordance with its terms.

 

 

Very truly yours,

 

 

 

URANIUM RESOURCES, INC.

 

 

 

 

 

By:

/s/ Jeffrey L. Vigil

 

Name:

Jeffrey L. Vigil

 

Title:

Vice President — Finance and Chief

 

 

Financial Officer

 

Confirmed as of the date first above-
mentioned.

 

ROTH CAPITAL PARTNERS, LLC

 

 

 

 

 

By:

/s/ John Dalfonsi

 

Name:

John Dalfonsi

 

Title:

Managing Director

 

 

 

 

 

 

COWEN AND COMPANY, LLC

 

 

 

By:

/s/ Nick Chatman

 

Name:

Nick Chatman

 

Title:

Director

 

 

19

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Subscription Agreement

 

--------------------------------------------------------------------------------